Citation Nr: 0617293	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-28 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right leg fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
October 1983.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in 
Detroit, Michigan (RO).

In the April 2006 Informal Brief, the veteran's 
representative appears to be raising a separate claim for a 
scar.  This issue is referred to the RO for adjudication.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks an initial evaluation rating in excess of 
10 percent for residuals of a right leg fracture.  Service 
connection was granted in January 2003 as secondary to a 
service connected sinusitis condition.

An August 1999 private medical report states that the veteran 
was seen after having fallen down stairs the pervious night.  
The report noted that he had a grossly swollen right knee and 
was unable to straighten it from a 15 degree flexion 
contracture.  X-rays results were stated as poor quality due 
to the veteran's inability to straighten his leg.

A March 2000 VA medical report stated that the veteran used a 
walker due to a right knee fracture in August 1999.  Pain was 
noted in the right knee.

In August 2001 the veteran underwent an operation on his 
right knee at a VA medical center.  The preoperative 
diagnosis was not specified.  The post-operative diagnosis 
was chondromalacia of medial femoral condyle of the right 
knee and tear of posterior medial meniscus.

A February 2003 VA joints examination report stated that the 
veteran complained of pain, cramps and instability (that the 
knee "tends to give out") in his right knee.  He stated 
that he uses a cane and walker.  The veteran stated that 
these conditions had been going on for the previous two years 
and that they were unchanged.  He stated that he has 
difficulty running, bending over or standing for a long time 
due to pain and that activities of daily living are 
restricted.  The report stated that upon physical 
examination, the veteran's posture was poor with knee in 
flexion.  There was no swelling or knee fusion.  The veteran 
complained of pain all around the knee joint, including the 
medial side.  Range of motion testing showed "actively 0-60 
degrees with complaint of pain, passively 20-110 degrees."  
The report stated that the mediolateral ligament appeared to 
be loose with abduction strain and that medial side of the 
joint opened up doing the strain.  The report indicates that 
x-rays showed mild arthritic change with slight valgus 
deformity and a small bony exostosis from the anterior part 
of the tibial condyle.  The diagnosis was manifested 
limitation of motion and looseness of the ligament.  It was 
noted that the examiner had reviewed the hospital records.

The Board finds that the February 2003 VA examination is 
inadequate for rating purposes.  Although the examiner 
indicated that the veteran's range of motion was "0-60 
degrees with complaint of pain, passively 20-110 degrees," 
the examiner did not discuss the stability of the right knee 
or the "functional loss" of the musculoskeletal disability as 
a result of weakness, fatigability, lack of coordination, 
restricted or excess movement of the right knee, or at what 
degree the pain on movement of the right knee began.  See 38 
C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board therefore concludes that an additional VA 
examination is needed to provide an accurate picture of the 
service-connected right knee at issue on appeal.  38 C.F.R. 
§§ 3.326, 3.327 (2004).

Accordingly, the case is remanded for the following action:

1.	The veteran must be afforded a VA 
examination to determine the current 
extent of the service-connected right 
knee disorder.  The claims file must 
be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests that are deemed 
necessary for an accurate assessment 
must be conducted.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings.  
Specifically, in addition to noting 
the range of motion of the right leg, 
to include extension and flexion, and 
whether instability exists, the 
examiner must discuss whether there is 
evidence of weakness, fatigability, 
lack of coordination, restricted or 
excess movement of the joint, or, pain 
on movement, and if any of these are 
present, comment upon the functional 
limitations caused by the veteran's 
service-connected right knee disorder.  
A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

2.	The RO must notify the veteran that it 
is his responsibility to report for 
the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.	When the above development has been 
completed, the claim must be 
readjudicated.  In doing so, the RO 
should consider the dictates of 
VAOPGCPEC 23-97, VAOPGCREL 9-98, and 
VAOPGCPREC 9-2004.  If the issue on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran.  After the veteran has 
had an adequate opportunity to 
respond, the appeal must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).





